EXECUTION VERSION SWIFT ENERGY COMPANY, as Issuer SWIFT ENERGY OPERATING, LLC, as Subsidiary Guarantor and WELLS FARGO BANK, NATIONAL ASSOCIATION as Trustee FIRST SUPPLEMENTAL INDENTURE Dated as of November 25, 2009 To Indenture Dated as of May 19, 2009 Providing for Issuance of 8⅞% Senior Notes due 2020 EXECUTION VERSION TABLE OF CONTENTS Page SECTION 1. Creation of 8 7/8% Notes 2 SECTION 2. Definitions 3 SECTION 3. Amendments to Articles II and III of the Original Indenture 33 SECTION 4. Amendments to Article IV of the Original Indenture 35 SECTION 5. Amendments to Article V of the Original Indenture 50 SECTION 6. Amendments to Article VI of the Original Indenture 50 SECTION 7. Amendments to Articles VII and VIII of the Original Indenture 51 SECTION 8. Amendments to Article IX of the Original Indenture 51 SECTION 9. Amendments to Article X of the Original Indenture 53 SECTION 10. Applicability of and Amendments to Article XI of the Original Indenture 54 SECTION 11. Inapplicability of Article XII of the Original Indenture 55 SECTION 12. Subsidiary Guaranties 56 SECTION 13. Governing Law 59 SECTION 14. Counterparts 59 SECTION 15. Trustee Not Responsible for Recitals or Issuance of Notes 59 SECTION 16. Supplemental Indenture Controls 59 Exhibit A Form of the 8 7/8% Notes A-1 Exhibit B Form of Supplemental Indenture B-1 THIS FIRST SUPPLEMENTAL INDENTURE, dated as of November 25, 2009 (this “First Supplemental Indenture”), to the Indenture dated as of May 19, 2009 (the “Original Indenture”) is among SWIFT ENERGY COMPANY, a Texas corporation, as issuer (the “Company”), SWIFT ENERGY OPERATING, LLC, a Texas limited liability company (“Opco”), as Subsidiary Guarantor, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee (the “Trustee”). WHEREAS, the Company and the Trustee have heretofore executed and delivered the Original Indenture to provide for the issuance of its securities to be issued in one or more registered series; WHEREAS, Section 9.01 of the Original Indenture provides, among other things, that the Company and the Trustee may without the consent of Holders enter into indentures supplemental to the Original Indenture to, among other things, (a) add to, change or eliminate any of the provisions of the Original Indenture in respect of one or more series of Debt Securities; provided, however, that any such addition, change or elimination not otherwise permitted under Section 9.01 shall (i) neither (A) apply to any Debt Security of any series created prior to the execution of such supplemental indenture and entitled to the benefit of such provision nor (B) modify the rights of the Holder of any such previously issued Debt Security with respect to such provision or (ii) shall become effective only when there is no such Debt Security Outstanding, (b) add Guarantees with respect to the Debt Securities and (c) establish the form or terms of Debt Securities of any series as permitted by Sections 2.01 and 2.03; WHEREAS, the Company desires to provide for the issuance of a new series of Debt
